UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2352


MANLY HOWELL HOOK,

                Plaintiff – Appellant,

           v.

CAROLYN   W.   COLVIN,   Commissioner      of   Social   Security
Administration,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:14-cv-01311-TMC)


Argued:   December 6, 2016               Decided:   February 8, 2017


Before KING, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: William Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN &
MAYES, P.A., Aiken, South Carolina, for Appellant.       Jillian
Elizabeth Quick, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.      ON BRIEF: Nora Koch, Acting
Regional Chief Counsel, Charles Kawas, Acting Supervisory
Attorney, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; William N. Nettles,
United States Attorney, Marshall Prince, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       A   social      security     administrative           law   judge    (ALJ)      denied

Manly      Howell      Hook’s       application        for     Disability         Insurance

Benefits and Supplemental Security Income, finding that he is

not    disabled       under   the    Social       Security     Act.    After     the   ALJ’s

decision became final, Hook filed this action seeking judicial

review. Following briefing by the parties and a recommendation

by a magistrate judge, the district court affirmed the final

decision. Hook now appeals. We affirm.

       We must uphold the ALJ’s disability determination unless it

is based on legal error or, in light of the whole record, is

unsupported by substantial evidence. Mascio v. Colvin, 780 F.3d

632,    634    (4th    Cir.   2015).     The       substantial        evidence     standard

requires       more    than     a   scintilla,         but    may     be   less     than     a

preponderance, of evidence. Hancock v. Astrue, 667 F.3d 470, 472

(4th Cir. 2012). We do not reweigh conflicting evidence, make

credibility determinations, or substitute our judgment for that

of the ALJ. Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.

2005). When conflicting evidence could lead reasonable minds to

differ regarding whether a claimant is disabled, we must defer

to the ALJ’s determination. Hancock, 667 F.3d at 472.

       An ALJ is required to use a five-step sequential evaluation

process       in   determining       whether       a   claimant       is   disabled.       See

Mascio, 780 F.3d at 634-35 (explaining the process). If the ALJ

                                              3
finds that the claimant has been working (step one) or that the

claimant’s        medical      impairments         do    not    meet    the     severity     and

duration requirements of the social security regulations (step

two), the process ends with a finding of “not disabled.” If the

ALJ reaches step three, he must either find that the claimant is

disabled     because          the    medical      impairments          meet    or    equal    an

impairment listed in the regulations or continue the analysis,

but he cannot deny benefits at this step.

       If   the    first       three      steps    do     not    lead    to     a   conclusive

determination,          the    ALJ    then   assesses          the   claimant’s       residual

functional capacity (“RFC”), which is the most the claimant can

do    despite     physical          and   mental        limitations      that       affect   his

ability to work. To make this assessment, the ALJ must consider

all   of    the    claimant’s          medically        determinable          impairments     of

which the ALJ is aware. The ALJ then moves to step four, where

the ALJ either finds the claimant not disabled because he is

able to perform past work or proceeds to step five because the

exertion required for the claimant’s past work exceeds the RFC.

       The claimant bears the burden of proof at the first four

steps, but at step five the burden shifts to the Commissioner to

prove, by a preponderance of the evidence, that the claimant can

perform other work that exists in significant numbers in the

national      economy,          considering             the     claimant’s          RFC,     age,

education,        and    work        experience.         The    Commissioner         typically

                                               4
offers      this    evidence      through       the        testimony     of     a    vocational

expert      responding      to        a    hypothetical          that    incorporates          the

claimant’s limitations. If the Commissioner meets her burden,

the     ALJ    finds      the    claimant           not     disabled      and       denies    the

application for benefits.

       Conducting this analysis, the ALJ proceeded through step

five.    In    summary,     the       ALJ    found        that   Hook    suffers      from     the

severe impairments of degenerative joint disease and obesity,

but that he has the ability to perform sedentary work subject to

certain limitations. Based on the vocational expert’s testimony,

the ALJ further found that the Commissioner met her burden of

proving that Hook is capable of performing work that exists in

significant numbers in the national economy. For this reason,

the ALJ concluded that Hook is not disabled.

       On     appeal,     Hook    primarily          contends      that       (1)    the     ALJ’s

rationale for rejecting the opinion of Dr. Vaughan Massie is not

supported by substantial evidence, (2) the ALJ improperly failed

to include certain restrictions in the RFC determination, and

(3)   the     ALJ    failed      to       adequately       explain      his   RFC     findings.

Having      thoroughly     considered          the    record,      oral       arguments,       and

controlling legal principles, we conclude that there is no basis

to    disturb       the   ALJ’s       decision.        We    reach      our     decision      for

substantially the reasons articulated by the district court –

that is, the ALJ properly followed the controlling regulations

                                                5
in assessing Hook’s application, the ALJ adequately explained

the bases for his adverse disability finding, and the decision

is   supported     by   substantial   evidence.   See    J.A.   53-74,   93-99

(magistrate report and district court order).

      Based   on    the   foregoing,    we   affirm     the   district   court

judgment.

                                                                     AFFIRMED




                                       6